DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on November 18, 2021 is acknowledged.  The traversal is on the ground(s) that Myerberg does not teach having modified the 3D model to add a support structure.  This is not found persuasive because Myerberg specifically teaches having incorporated the support structure information into the model used for forming the to be formed object (Page 23 Paragraph 0187).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18, 2021.

Status of the Claims
By amendment filed November 18, 2021 claims 1 through 15 have been amended. Claims 11 through 15 were withdrawn from consideration. Claims 1 through 15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "removing the support structure from the sintered green printed object".  There is insufficient antecedent basis for this limitation in the claim because parent claim 1 does not require the formation of a support structure of the formation of a sintered green printed object.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for modifying a 3D model. This judicial exception is not integrated into a practical application because there are no limitation directed to using to the model being present in a computer readable medium or being 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerberg et al (U.S. Patent Publication No. 2017/0297106).
	In the case of claim 1, Myerberg teaches a process for a green printed object with a powder-based 3D printer controlled by a computerized model (Abstract, Page 1 Paragraph 0006 and Page 2 Paragraph 0035) wherein the computerized model contained information defining the object to be formed, any related support structures and interface layers (Page 6 Paragraph 0059). Therefore the 3D model/computerized model of Myerberg was created to define the object, support structures and interface to be printed by the 3D printer. Furthermore, the method of Myerberg comprised obtaining/providing the model defining the object to be formed and modifying the model by incorporating support structures into the model (Page 23 Paragraphs 0186-0187).
	Furthermore, the method of Myerberg taught obtaining characteristics of a chosen interface agent/material to be used to form the interface layer such as interface material being a 
	As for claims 2 and 9, Myerberg teaches that the support structure comprised a plurality of support structures which provided sintering support to the object after formation (Page 20 Paragraph 0163 and Page 21 Paragraph 0169-0172).
	As for claims 3 and 4, Myerberg teaches determining a strength of the interface based on the method of removal/predetermined force which was affected by the characterizes of the interface agent/material (Pages 23-24 Paragraphs 0184, 0189, 0192-0194 and 0196).
	As for claim 5, Myerberg teaches determining a force sufficient to remove the interface material without damaging the formed object (Page 26 Paragraph 0207 and Page 27 Paragraph 0220).
	As for claims 6 and 7, Myerberg teaches generating the object using the computerized model by causing a printer to selectively applying a binder agent to portions of a layer of build material/powder to form the object and supports and causing the printer to applying interface material to portions of the layer of build material/powder (Page 1 Paragraphs 0006-0007 and Page 2 Paragraph 0035).
	As for claims 8 and 10, Myerberg teaches having sintered the green object and having removed the support structures from the sintered object using a tool having a predetermined resistance greater than the predetermined force required to remove the interface (Pages 25-26 Paragraphs 0206-0207 and Page 27 Paragraphs 0219-0220).

Conclusion
	Claims 1 through 10 have been rejected. Claims 11 through 15 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.